Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000443
                                                      29-JUN-2012
                                                      10:22 AM



                          NO. SCPW-12-0000443

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MICHAEL TIERNEY, Petitioner,

                                  vs.

      FRANCIS SEQUEIRA, WARDEN, OAHU COMMUNITY CORRECTIONAL
                       CENTER, Respondent.


                          ORIGINAL PROCEEDING

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.
     and Circuit Judge Chang, in place of Duffy, J., recused)

          Upon consideration of petitioner Michael Tierney's

petition for a writ of mandamus filed on May 3, 2012 and the

respondent's answer, it appears that respondent acknowledged that

petitioner had a right to access his legal materials while in

protective custody, but respondent failed to rebut petitioner's

statement that petitioner was not allowed access to his trial and

appellate court papers.    Access should have been allowed pursuant

to Corrections Administration Policy and Procedures, Policy No.

COR.11.01, Section 3.4(f).    However, petitioner was transferred

out of respondent's facility on May 23, 2012 and the request for

mandamus relief is moot.    Therefore,

          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied as moot.

          DATED:   Honolulu, Hawai#i, June 29, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Gary W.B. Chang




                                 2